Jordan, Justice.
Appellant Bobby Lee Chester filed suit for divorce against appellee Linda D. Chester. After hearing evidence the court entered judgment which granted a divorce to the parties, awarded custody of the two minor children to the appellee, awarded child support in the amount of $300 per month, and awarded appellee $50 a month alimony for three years or until remarriage, and $200 in attorney fees.
The appellant contends that the awards are excessive, and that the award of attorney fees was improper.
The record shows that the appellant’s gross income for the first seven months of 1979 to be slightly in excess of $1,000 per month. A full review of the record shows no abuse of discretion in the award of child support, alimony and attorney fees, even though the appellee is employed and has income of her own.

Judgment affirmed.


All the Justices concur.

Lonzy F. Edwards, for appellant.
Eva L. Sloan, for appellee.